—Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered September 2, 1998, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that appellant had committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the third degree and attempted assault in the third degree and placed him on probation for a period of 12 months, unanimously reversed, on the law, without costs, and the petition dismissed.
This proceeding was commenced on March 6, 1998 and a suppression hearing began on April 20th but was adjourned to allow the Corporation Counsel additional time to produce the police officer who arrested appellant. Although the hearing could have been adjourned to a date which would have allowed the fact-finding hearing to have been commenced within 60 days as required by Family Court Act §§ 310.2 and 340.1, the court found that the unavailability of the prosecutor assigned to the case due to his planned attendance at a previously-scheduled two week training program constituted “good cause” to adjourn this case. The court conducted no inquiry to determine whether another prosecutor could have been assigned to handle this matter; therefore, there was no reasonable basis upon which to determine the adjournment was necessary. The unavailability of this prosecutor was neither sudden nor unanticipated (see, Matter of Umar C., 205 AD2d 770). Concur — Nardelli, J. P., Ellerin, Saxe and Buckley, JJ.